Citation Nr: 9914482	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-13 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service connected 
cluster headaches, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:  Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his service-connected cluster 
headaches is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.

The veteran's cluster headaches are rated by analogy to 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Pursuant to this Code provision, a maximum 50 percent 
evaluation is warranted when the headaches are with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted when the headaches are with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted when the headaches are with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompensable evaluation is 
appropriate when the headaches are with less frequent 
attacks.

Since the recent VA examination the veteran indicates that 
the frequency of his headaches has increased.  He also states 
that he is experiencing blackouts and memory loss.  As such, 
the Board is of the opinion that a comprehensive neurological 
evaluation is warranted. 

A review of the record shows that the veteran's attorney has 
been representing him with regards to several other claims.  
For due process concerns, the Board is of the opinion that 
the veteran should be contacted to determine whether Mr. 
Mason is representing him in this particular claim. 
In order to ensure that the VA has satisfied its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records pertaining to 
current treatment for the veteran's 
cluster headaches.  Such records should 
thereafter be obtained.  The RO should 
ask the veteran whether Mr. Mason is 
representing in this particular claim.  
The RO should inform the veteran that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claim. .  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should schedule the veteran 
for a VA examination by a neurologist in 
order to determine the nature and 
severity of the headaches, blackouts, and 
memory loss.  It is requested that the 
examiner obtain a detailed occupational 
history.  The examiner should 
specifically indicate the frequency and 
duration of the veteran's headaches and 
blackouts, and the severity of any memory 
loss.  The examiner should also include 
an assessment of whether any such 
headache attacks could be considered 
"prostrating".  All specialized tests 
and studies deemed necessary should be 
accomplished.  The claims folder and a 
copy of the Remand must be made available 
to the examiner for review prior to the 
examination. 

3. Thereafter, the RO should readjudicate 
the issue in appellate status.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and an opportunity to respond. 

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









